Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendments filed on 02/02/2021 have been fully considered and are made of record.
	a. Claims 1-2, 4-8, 16, 18, 20 and 22 have been amended.
	b. Claims 10-15, 17, 19, 21, 24 and 26 have been cancelled.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carmen C Cook (Reg. No. 42,433) on 02/17/2021.



Claim 1. (Currently Amended) An electrical connector comprising:
a substrate made of an insulating material, the substrate having a front surface extending along a first direction between a first end and a second end and having opposing first and second side surfaces in a direction perpendicular to the first direction, the substrate having a datum reference position centrally positioned on the substrate;
a first plurality of intermediary members attached to the front surface of the substrate, the first plurality of intermediary members being made of a first conductive material, the first plurality of intermediary members being aligned along the first direction between the first end  and the datum reference position;
a first plurality of contact members attached to the first plurality of intermediary members, the first plurality of contact members being made of a second conductive material, the first plurality of contact members being aligned along the first direction between the first end  and the datum reference position;
wherein each of the first plurality of contact members comprises a first base;
a first arm extending away from the first base towards the first side surface; 
 contact member forming a letter V shape on the front surface of the substrate with an opening of the letter V facing the datum reference position[[.]],
wherein each of the first arm and second arm comprises
a slender portion; and an end portion;
wherein a length of the slender portion is larger than a length of the end portion; wherein a width of the slender portion is smaller than a width of the end portion.
Claim 2.    (Cancelled) 
Claim 3. (Currently Amended)    The electrical connector of claim 1, wherein the slender portion is of a first circular arc shape;
wherein a radius of the first circular arc shape is in a range between one times to ten times of a width of the substrate;

Claim 4. (Currently Amended) The electrical connector of claim 1, wherein the first plurality of intermediary members are directly attached to the front surface of the substrate; and
wherein a pitch between a selected intermediary member of the first plurality of intermediary members and an adjacent intermediary member of the first plurality of intermediary members is in a range from one hundred microns to one thousand microns.


Reason for Allowance
4.	Claims 1, 3-9, 16, 18, 20, 22-23 and 25 are allowed.

a)	Applicant’s arguments, filed on 02/02/2021, with respect to independent claims 1 and 16 have been fully considered and are persuasive .  The rejection of Office Action sent on 11/12/2020 has been withdrawn. 

b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 16:
As to claims 1 and 3-9, the present invention is direct to an electrical connector, comprising: Independent claim 1 identifies the uniquely distinct features of “wherein each of the first plurality of contact members comprises a first base;
a first arm extending away from the first base towards the first side surface; a second arm extending away from the first base towards the second side surface, opposite the first side surface, wherein the first arm and the second arm of each contact member forming a letter V shape on the front surface of the substrate with an opening of the letter V facing the datum reference position, wherein each of the first arm and second arm comprises a slender portion; and an end portion; wherein a length of the slender portion is larger than a length of the end portion; wherein a width of the slender portion is smaller than a width of the end portion”.
As to claims 16, 18, 20, 22-23 and 25 the present invention is direct to an electrical connector comprising: Independent claim 16 identifies the uniquely distinct features of “a datum reference position that is centrally positioned on said substrate; and a plurality of contact members that are positioned on said substrate and that are arranged spaced apart from one another along said longitudinal axis, each of said contact members being made of an electrically conductive material, and having a base portion, and two arm portions that extend oppositely from said base portion away from said longitudinal axis and that are located outwardly of  said respective lateral sides of said substrate, said arm portions of said contact members inclinedlv extending towards said datum reference position and being deformable towards said substrate”.
The closest prior art, Beroz et al. (Pub No. US 2016/0118210 A1), Suzuki et al. (Pub No. US 2011/0212641 A1), TSAI et al. (Pub No. Us 2017/0149165 A1), which were used in the previous office action, teaches Method and system of Electrical Connector, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.






Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  


/ALVARO E FORTICH/Primary Examiner, Art Unit 2867